Exhibit 10
AMENDMENT NO. 2 AND WAIVER
     This AMENDMENT NO. 2 AND WAIVER, dated as of March 16, 2009 (this
“Amendment”), to the Loan Agreement (as defined below), among MGM MIRAGE, a
Delaware corporation (“Borrower”), MGM Grand Detroit, LLC, a Delaware limited
liability company (“Detroit”), the Lenders and Bank of America, N.A., as
administrative agent for the lenders (the “Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, Borrower, Detroit, as initial Co-Borrower, the Lenders named in
the signature pages thereto, Banc of America Securities LLC and The Royal Bank
of Scotland PLC, as Joint Lead Arrangers, Banc of America Securities LLC, The
Royal Bank of Scotland PLC, J.P. Morgan Securities Inc., Citibank North America,
Inc. and Deutsche Bank Securities, Inc., as Joint Book Managers, The Royal Bank
of Scotland PLC, as Syndication Agent, Barclays Bank PLC, BNP Paribas, Citigroup
USA Inc., Commerzbank AG, Deutsche Bank Trust Company Americas, JPMorgan Chase
Bank, N.A., Sumitomo Mitsui Banking Corporation, UBS Securities LLC and Wachovia
Bank, National Association, as Co-Documentation Agents, Bank of Scotland,
Merrill Lynch Bank USA and Morgan Stanley Bank, as Senior Managing Agents,
Societe Generale and U.S. Bank National Association, as Managing Agents, and the
Administrative Agent are parties to the Fifth Amended and Restated Loan
Agreement, dated as of October 3, 2006 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Loan Agreement”);
     WHEREAS, Borrower, Detroit and the Administrative Agent, on behalf of the
Lenders, are parties to that certain Amendment No. 1 to the Loan Agreement,
dated as of September 30, 2008;
     WHEREAS, Borrower has informed the Administrative Agent that it expects to
receive, on or about March 17, 2009 and in connection with its Form 10-K for the
fiscal year ended December 31, 2008, a report from Borrower’s public accounting
firm on Borrower’s consolidated financial statements for the year ended
December 31, 2008, containing an explanatory paragraph with respect to
Borrower’s ability to continue as a going concern (the “Specified Report”). In
such event, the Administrative Agent and the Requisite Lenders are likely to
assert that delivery of such Specified Report will be in breach of
Section 7.1(c) of the Loan Agreement (the “Specified Alleged Breach”);
     WHEREAS, Borrower believes that the Specified Report is in compliance with
the requirements set forth in Section 7.1(c) of the Loan Agreement and disputes
any assertion by any Lender that the Specified Alleged Breach (i) constitutes a
breach of any covenant set forth in the Loan Agreement, including, without
limitation, Section 7.1(c) thereof or (ii) is a Default or Event of Default
under the Loan Agreement; and
     WHEREAS, the Lenders that have consented to this Amendment constitute the
Requisite Lenders under the Loan Agreement;
     NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:

1



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     SECTION 1.1. Certain Definitions. The following terms when used in this
Amendment shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):
     “Administrative Agent” is defined in the preamble.
     “Amendment” is defined in the preamble.
     “Borrower” is defined in the preamble.
     “Detroit” is defined in the preamble.
     “Loan Agreement” is defined in the first recital.
     “Second Amendment Effective Date” is defined in Article IV.
     “Specified Alleged Breach” is defined in the third recital.
     SECTION 1.2. Other Definitions. Capitalized terms for which meanings are
provided in the Loan Agreement (as amended hereby) are, unless otherwise defined
herein, used in this Amendment with such meanings.
ARTICLE II
AMENDMENTS TO LOAN AGREEMENT
     Upon the occurrence of the Second Amendment Effective Date, the provisions
of the Loan Agreement referred to below are hereby amended in accordance with
this Article II.
     SECTION 2.1. Section 1.1 of the Loan Agreement is hereby amended by
inserting the following definitions in the appropriate alphabetical order:
     “‘CityCenter Credit Agreement’ means that certain Credit Agreement, dated
as of October 3, 2008, among CityCenter Holdings, as the Borrower, the Lenders
from time to time party thereto, The Royal Bank of Scotland PLC and UBS
Securities LLC, as Co-Syndication Agents, BNP Paribas and Sumitomo Mitsui
Banking Corporation, as Co-Documentation Agents and Bank of America, N.A. as
Administrative Agent, as amended, supplemented, amended and restated or
otherwise modified from time to time.”
     “‘CityCenter Holdings’ means CityCenter Holdings, LLC, a Delaware limited
liability company.”
     “‘Equity Interests’ means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities

2



--------------------------------------------------------------------------------



 



convertible into or exchangeable for shares of capital stock of (or other
ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such other
interests), and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.”
     “‘FTI’ means FTI Consulting, Inc., in its capacity as financial advisor and
consultant to Mayer Brown.”
     “‘Loan Parties’ means Borrower, Detroit and each Guarantor.”
     “‘Mayer Brown’ means Mayer Brown, LLP, in its capacity as counsel to the
Administrative Agent.”
     “‘Restricted Payment’ means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Person or any of its Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.”
     “‘Second Amendment’ means that certain Amendment No. 2 and Waiver to this
Agreement, dated as of March 16, 2009, among the Borrower, Detroit, the Lenders
and the Administrative Agent.”
     “‘Second Amendment Effective Date’ has the meaning specified in Article IV
of the Second Amendment.”
     SECTION 2.2. The following definitions set forth in Section 1.1 of the Loan
Agreement are hereby amended and restated in their entirety as follows:
     “‘Applicable Rates’ means, as of any date of determination, the following
percentages per annum, based upon the Pricing Level on that date:

                      LIBOR   Base Rate   Unused Fee   Standby Letter Pricing
Level   Margin   Margin   Rate   of Credit Fee                   I   1.375%  
1.000%   0.100%   1.375%                   II   1.625%   1.000%   0.150%  
1.625%                   III   1.875%   1.000%   0.150%   1.875%                
  IV   2.000%   1.000%   0.200%   2.000%                   V   2.250%   1.250%  
0.200%   2.250%                   VI   2.500%   1.500%   0.250%   2.500%        
          VII   2.750%   1.750%   0.250%   2.750%                   VIII  
3.000%   2.000%   0.300%   3.000%”

3



--------------------------------------------------------------------------------



 



     “‘Disposition’ or ‘Dispose’ means the sale, transfer or other disposition,
in one transaction or any series of related transactions, of any asset.”
     “‘Investment’ means, when used in connection with any Person, any
investment by or of that Person, whether by means of (a) purchase or other
acquisition of stock or other securities of any other Person, (b) a loan,
advance creating a debt, capital contribution, guaranty or other debt or equity
participation or interest in any other Person or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit, in each case including any
partnership and joint venture interests of such Person. The amount of any
Investment shall be the amount actually invested (minus any return of capital
with respect to such Investment which has actually been received in Cash or Cash
Equivalents or has been converted into Cash or Cash Equivalents), without
adjustment for subsequent increases or decreases in the value of such
Investment.”
     “‘LIBOR’ means, for any Interest Period with respect to a LIBOR Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
“LIBOR” for such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the LIBOR Loan being made, continued or converted by Bank of America
and with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period; provided, that LIBOR shall in
no event be less than 2.00% per annum at any time.”
     SECTION 2.3. The definition of the term “Base Rate” in Section 1.1 of the
Loan Agreement is hereby amended by adding the following proviso to the end of
the first sentence thereof:
     “; provided, that the Base Rate shall in no event be less than 4.00% per
annum at any time.”

4



--------------------------------------------------------------------------------



 



     SECTION 2.4. The first sentence of Section 2.12(b) of the Loan Agreement is
hereby amended by inserting the phrase “the prior approval of the Requisite
Lenders and” before the words “the receipt by the Administrative Agent” in the
second line thereof.
     SECTION 2.5. Section 5.5 of the Loan Agreement is hereby amended by
replacing the references therein to “the Administrative Agent or any Lender”
with “the Administrative Agent, any Lender, FTI or any other advisor of the
Administrative Agent or any Lender”.
     SECTION 2.6. Article 6 of the Loan Agreement is hereby amended as follows:
     SECTION 2.6.1. Section 6.1 of the Loan Agreement is hereby amended and
restated in its entirety as follows:
     “6.1 Mergers and Other Fundamental Changes. Merge, dissolve, liquidate, or
consolidate with or into another Person, except that, subject to Section 6.2 and
so long as no Default exists or would result therefrom:
     (a) any Restricted Subsidiary may merge with (i) Borrower, provided that
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Restricted Subsidiaries; and
     (b) mergers and consolidations between Restricted Subsidiaries solely to
effect a mere change in the state or form of organization of Borrower or any
Restricted Subsidiary;
     SECTION 2.6.2. Section 6.4(i) of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:
     “(i) Liens not otherwise permitted by the foregoing clauses of this Section
encumbering assets of Borrower and its Restricted Subsidiaries having an
aggregate fair market value, as of the date of the incurrence of such Liens,
which is not in excess of 5% of Consolidated Net Tangible Assets determined as
of the then most recently ended Fiscal Quarter; provided, however, that after
the Second Amendment Effective Date, no new Liens not otherwise permitted by the
foregoing clauses of this Section encumbering assets of the Borrower and its
Subsidiaries shall be granted to secure Indebtedness for borrowed money, Capital
Lease Obligations in an aggregate amount exceeding $5,000,000, Swap Contracts,
letters of credit or Guaranties of any such Indebtedness.”
     SECTION 2.6.3. Section 6.7 of the Loan Agreement is hereby deleted in its
entirety.
     SECTION 2.6.4. The following Sections 6.7, 6.8, 6.9, 6.10, 6.11, 6.12 and
6.13 are hereby added to the Loan Agreement in the appropriate numerical order:
     “6.7 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
     (a) obligations (contingent or otherwise) existing or arising under any
Swap Agreement, provided that (i) such obligations are (or were) entered into by

5



--------------------------------------------------------------------------------



 



such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with fluctuations in interest rates or foreign
exchange rates and (ii) such Swap Agreement does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;
     (b) Indebtedness of Borrower or a Restricted Subsidiary owed to Borrower or
a Restricted Subsidiary, which Indebtedness shall be on subordination terms
acceptable to the Administrative Agent (which shall be agreed prior to April 17,
2009) and be otherwise permitted under the provisions of Section 6.7;
     (c) Indebtedness under the Loan Documents;
     (d) Indebtedness outstanding on the Second Amendment Effective Date hereof
and, to the extent such Indebtedness is in excess of $25,000,000, listed on
Schedule 6.7;
     (e) Guaranty Obligations of Borrower or any Subsidiary in respect of
Indebtedness otherwise permitted hereunder of Borrower or such Subsidiary;
     (f) Capital Lease Obligations and Indebtedness secured by purchase money
Liens within the limitations set forth in Section 6.4(e). and
     (g) (i) renewals, extensions, refinancings and refundings of Indebtedness
permitted by clauses (d) and (f) in an aggregate principal amount not to exceed
$25,000,000 and (ii) extensions of letters of credit outstanding on the Second
Amendment Effective Date.
     6.8 Investments. Make or hold any Investments, except:
     (a) Investments held by Borrower and its Subsidiaries in the form of Cash
Equivalents;
     (b) advances to officers, directors and employees of Borrower and
Subsidiaries in the ordinary course of business for travel, entertainment,
relocation and analogous ordinary business purposes;
     (c) (i) Investments by Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the Second Amendment Effective Date; (ii) additional
Investments by Borrower and its Subsidiaries in Loan Parties; and
(iii) Investments in Indebtedness permitted by Section 6.7(b); provided, that
Investments in the Insurance Subsidiary shall not exceed $150,000,000 in the
aggregate;
     (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial

6



--------------------------------------------------------------------------------



 



satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
     (e) Guaranty Obligations permitted by Section 6.7;
     (f) Investments existing on the date hereof (other than those referred to
in Section 6.8(c)(i)) and set forth on Schedule 6.8;
     (g) Investments by Borrower in Swap Agreements permitted under Section
6.7(a);
     (h) the Borrower may make Investments into CityCenter Holdings as follows:
(a) in amount not to exceed the lesser of the amount requested by CityCenter
Holdings to each of Borrower and Dubai World (as such term is defined in the
CityCenter Credit Agreement) with respect to such Investment and $110,000,000
within seven (7) business days before or after March 24, 2009, (b) in an amount
not to exceed the lesser of the amount requested by CityCenter Holdings to each
of Borrower and Dubai World with respect to such Investment and $38,500,000
within seven (7) business days before or after April 8, 2009, (c) in an amount
not to exceed the lesser of the amount requested by CityCenter Holdings to each
of Borrower and Dubai World with respect to such Investment and $126,500,000
within seven (7) business days before or after April 24, 2009, and (d) in an
amount not to exceed the lesser of the amount requested by CityCenter Holdings
to each of Borrower and Dubai World with respect to such Investment and
$38,500,000 within seven (7) business days before or after May 6, 2009, so long
as, in the case of each such Investment, (i) immediately before and immediately
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing, including that the waiver, if any, remains in effect pursuant
to Article III of the Second Amendment, (ii) immediately before and immediately
after giving effect thereto, no acceleration of the obligations under the
CityCenter Credit Agreement shall have occurred and (iii) simultaneously with
each such Investment by the Borrower, Dubai World (as such term is defined in
the CityCenter Credit Agreement) shall have made a corresponding Investment in
an equal amount into CityCenter Holdings; provided, however, that in the event
that Borrower is prohibited by virtue of the failure to satisfy any of the
conditions in any of the foregoing clauses (i)-(iii) with respect to any such
Investment, Borrower nonetheless shall be permitted to invest up to a maximum of
$20,000,000 solely and to the extent reasonably necessary to ensure public
health, safety, and welfare or regulatory compliance in connection with
CityCenter Holdings; provided, further that if Borrower shall invest any funds
pursuant to the preceding proviso and the condition in the foregoing clauses
(i)-(iii) that was previously unsatisfied is subsequently satisfied, such
invested amount shall reduce, dollar for dollar, any subsequent payments
pursuant to this Section 6.8(h) subsections (a) through (d) hereof.
     (i) other Investments by Borrower and its Subsidiaries not otherwise
permitted under this Section 6.8 in an aggregate amount not to exceed

7



--------------------------------------------------------------------------------



 



$25,000,000; provided that, with respect to each Investment made pursuant to
this Section 6.8(i):
     (i) such Investment shall not include or result in any contingent
liabilities that could reasonably be expected to be material to the business,
financial condition, operations or prospects of Borrower and its Subsidiaries,
taken as a whole (as determined in good faith by the board of directors (or
persons performing similar functions) of Borrower or such Subsidiary if the
board of directors is otherwise approving such transaction and, in each other
case, by a Responsible Official); and
     (ii) such Investment shall be in property that is part of, or in lines of
business that are, substantially the same lines of business as one or more of
the principal businesses of Borrower and its Subsidiaries in the ordinary
course;
and provided further, that no Investment pursuant to this Section 6.8(i) shall
be made into CityCenter without the written consent of the Requisite Lenders.
     6.9 Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
     (a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
     (b) Dispositions of inventory in the ordinary course of business;
     (c) Dispositions of equipment to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are applied to the purchase price of
such replacement property, in each case within 180 days of receiving the
proceeds of such Disposition;
     (d) Dispositions of property by any Restricted Subsidiary to Borrower or to
a Restricted Subsidiary;
     (e) Dispositions permitted pursuant to Section 6.1; and
     (f) Dispositions in the ordinary course of their business by the Borrower
and its Subsidiaries of airplanes and various other non-core assets so long as
the aggregate proceeds therefrom do not exceed $100,000,000;
provided, however, that any Disposition pursuant to clauses (c), (e) and (f) of
this Section 6.9 for which the aggregate proceeds therefrom shall be in an
amount in excess of $10,000,000 shall be, in the good faith view of the board of
directors of Borrower or the governing body of the Restricted Subsidiary
effectuating such Disposition, for fair market value.

8



--------------------------------------------------------------------------------



 



     (g) the Borrower may complete the sale of the property known as the
Treasure Island Hotel and Casino on the terms described in that certain Purchase
Agreement dated as of December 13, 2008 (as amended, supplemented or otherwise
modified as of the Second Amendment Effective Date) among the Mirage
Casino-Hotel, Treasure Island Corp. and Ruffin Acquisition, LLC, and subject to
the occurrence of the Second Amendment Effective Date, the Administrative Agent
shall execute a release of the Subsidiary that is the subject of such
transaction from its obligations under the Guaranty substantially in the form of
Exhibit C hereto.
     6.10 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests or accept any capital contributions,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
     (a) each Subsidiary may make Restricted Payments to Borrower, any of
Borrower’s Subsidiaries that are Guarantors and any other Person that owns a
direct Equity Interest in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;
     (b) Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person; and
     (c) the Subsidiaries of Borrower may declare and pay cash dividends to
Borrower.
     6.11 Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase (including
at a discount), defease, refinance, exchange or otherwise satisfy prior to the
scheduled maturity thereof in any manner, or make any payment in violation of
any subordination terms of, any Indebtedness, except:
     (a) the prepayment of the Loans and Advances in accordance with the terms
of this agreement;
     (b) regularly scheduled or required repayments or redemptions of
Indebtedness set forth in Schedule 6.7; and
     (c) refinancings and refundings of Indebtedness otherwise permitted under
Section 6.7(g).
     6.12 Creation of Restricted Subsidiaries. From and after March 13, 2009,
create or designate any new Unrestricted Subsidiaries, other than Subsidiaries
of existing Unrestricted Subsidiaries.

9



--------------------------------------------------------------------------------



 



     6.13 Trade Payables. Borrower and its Restricted Subsidiaries shall not
prepay any trade payables, except in the ordinary course of business in light of
then-existing circumstances, and, without limitation of the foregoing, any
payments of trade payables in respect of CityCenter shall also be subject to
Section 6.8(h) hereof.
     SECTION 2.7. Section 7.1(a) of the Loan Agreement is hereby amended by
adding the following proviso at the end of such Section: “provided, however,
that, with respect to the Fiscal Quarter ending March 31, 2009, such financial
information shall be provided on or before May 15, 2009.”
     SECTION 2.8. Section 7.1 of the Loan Agreement is hereby amended by
deleting the word “and” at the end of subsection (j), by amending and restating
subsection (k) in its entirety and by adding new subsections (l) and (m) as
follows:
     (k) Commencing with the month of February, 2009, as soon as practicable,
and in any event within 30 days after the end of each calendar month that is not
a Fiscal Quarter ending month and 40 days after the end of each calendar month
that is a Fiscal Quarter ending month, the consolidated and consolidating
balance sheet of the Borrower and its Subsidiaries as at the end of such month
and the consolidated and consolidating statement of operations for such month
and its consolidated statement of cash flows for the portion of the Fiscal Year
ended with such month, all in a form and substance consistent with past
practices;
     (l) The monthly reporting information described in clause (k) above for the
month of January 2009 shall be delivered on or before March 27, 2009; and
     (m) Such other data and information as from time to time may be reasonably
requested by FTI, the Administrative Agent, any Lender (through the
Administrative Agent) or the Requisite Lenders.”
     SECTION 2.9. Section 8.2 of the Loan Agreement is hereby amended by
deleting the word “and” at the end of subsection (b), by replacing the period at
the end of subsection (c) with a semicolon and adding the word “and” immediately
after the semicolon and by adding a new subsection (d) as follows:
     “(d) the amount paid pursuant to the provisions of Section 4.6 of the
Second Amendment, shall not result in the reduction of any Lender’s Commitment,
but nonetheless shall not be available for re-borrowing through subsequent
Advances or otherwise, absent the written consent of Requisite Lenders.”
     SECTION 2.10. Section 11.3(a) of the Loan Agreement is hereby amended by
inserting “and the reasonable costs of FTI and any other advisor (including
financial advisor) or consultant to the Administrative Agent” after all
references in such Section 11.3(a) to “all Attorney Costs”.
     SECTION 2.11. Schedules 6.7, 6.8 and 6.9 (“Unrestricted Subsidiaries”)
hereto are hereby added as Schedules 6.7, 6.8 and 6.9 to the Loan Agreement,
respectively.

10



--------------------------------------------------------------------------------



 



     SECTION 2.12. The information set forth on Schedule 11.6 as “Address for
Administrative Agent, Issuing Lender and Swing Line Lender” is hereby amended
and restated in its entirety as follows:
     “Bank of America, N.A.
     Agency Management
     Mail Code: TX1-492-14-11
     901 Main Street, 14th Floor
     Dallas, TX 75202-3714
     Attn: Maurice E. Washington
     Telecopier: (214) 290-9544
     Telephone: (214) 209-4128
     maurice.washington@bankofamerica.com
     With a copy to:
     Bank of America, N.A.
     Special Assets Group
     Mail Code: TX1-492-66-01
     901 Main Street, 66th Floor
     Dallas, TX 75202
     Attn: Jack Woodiel
     Telecopier: (214) 290-9475
     Telephone: (214) 209-0955
     jack.woodiel@bankofamerica.com
     And to:
     Mayer Brown LLP
     71 S. Wacker Drive
     Chicago, IL 60606
     Attn: Thomas S. Kiriakos
     Telecopier: (312) 706-8232
     Telephone: (312) 701-7275
     tkiriakos@mayerbrown.com”
ARTICLE III
WAIVERS OF LOAN AGREEMENT
     SECTION 3.1. Waiver through May 15, 2009. Upon the occurrence of the Second
Amendment Effective Date, (i) the requirements of Section 7.1(c) of the Loan
Agreement, but solely with respect to the Specified Alleged Breach, and (ii) the
requirements of Sections 6.5 and 6.6 of the Loan Agreement, but solely with
respect to the Fiscal Quarter ending March 31, 2009, are hereby waived, but only
for and through the period ending on May 15, 2009, (such that, by way of
clarification, no Default or Event of Default shall be deemed to arise with
respect to the requirements of Sections 6.5 and 6.6 of the Loan Agreement,
solely with respect to the Fiscal Quarter ending March 31, 2009, during such
period), upon which date such

11



--------------------------------------------------------------------------------



 



waivers shall expire (and, with respect to the Specified Alleged Breach, the
notice and time periods set forth in Section 9.1(d) of the Loan Agreement shall
be deemed to have been given and lapsed) without the further action of any
party; provided that Borrower reserves its right to contend that the Specified
Alleged Breach does not constitute a Default or Event of Default. By way of
clarification, if there has been a violation of the requirements of Sections 6.5
and 6.6 of the Loan Agreement for the Fiscal Quarter ending on March 31, 2009,
the Event of Default or Events of Default with respect to which shall be deemed
to have arisen on May 16, 2009.
     SECTION 3.2. Continued Compliance Certificate Calculations. Consistent with
the limited duration of the waivers granted or that may be granted pursuant to
the provisions of this Article III, the Borrower will continue to calculate all
financial covenants in its Compliance Certificates.
     SECTION 3.3. Amendments to Loan Agreement. Without limiting the generality
of the other provisions of this Amendment, the amendments to the Loan Agreement
set forth in Article II hereof shall survive the termination of the waiver
pursuant to Section 3.1 hereof.
ARTICLE IV
CONDITIONS TO EFFECTIVENESS
     The amendments set forth in Article II and the waivers set forth in Article
III shall become effective on the date (the “Second Amendment Effective Date”)
when all of the conditions set forth in this Article IV have been completed to
the satisfaction of the Administrative Agent.
     SECTION 4.1. The Administrative Agent shall have received counterparts
hereof executed on behalf of Borrower, Detroit, and the Administrative Agent.
     SECTION 4.2. Administrative Agent shall have received a written consent
hereto from Borrower’s Restricted Subsidiaries in the form of Exhibit A hereto.
     SECTION 4.3. The Administrative Agent shall have received written consent
of the Requisite Lenders through their execution of consents substantially in
the form of Exhibit B hereto.
     SECTION 4.4. The Administrative Agent shall have received, for the account
of each Lender, a non-refundable fee in the amount of 0.20% of each such
Lender’s Commitment.
     SECTION 4.5. The Administrative Agent shall have received a written
confirmation from a Senior Officer of Borrower that since March 9, 2009, the
Borrower has not, directly or indirectly prepaid, redeemed, purchased or
defeased any of its Indebtedness.
     SECTION 4.6. Borrower shall have prepaid the Revolving Loans pursuant to
Section 3.1(f) of the Loan Agreement in an amount of not less than $300,000,000.
     SECTION 4.7. While leaving Mayer Brown’s and FTI’s existing retainers
intact, Borrower shall have reimbursed the Administrative Agent for the
reasonable fees and expenses of Mayer Brown and FTI for the period through the
Second Amendment Effective Date.

12



--------------------------------------------------------------------------------



 



     Upon the Second Amendment Effective Date, the Applicable Rates set forth in
Section 2.2 hereof shall become effective.
ARTICLE V
RETENTION OF RIGHTS, ETC.
     SECTION 5.1. Limitation to its Terms. This Amendment strictly shall be
limited to its terms.
     SECTION 5.2. Retention of Rights. Without limiting the generality of
Section 5.1, except as specifically set forth in Article III hereof, neither the
execution, delivery nor effectiveness of this Amendment shall operate as a
waiver of (or forbearance with respect to) any present or future Default or
Event of Default or as a waiver of (or forbearance with respect to) the ability
of the Administrative Agent or the other Lenders to exercise any right, power,
and/or remedy, whether under any Loan Document and/or under any applicable law,
in connection therewith. As provided in Section 11.1 of the Loan Agreement, no
failure on the part of any Lender or any Agent to exercise, and no delay in
exercising, any right under the Loan Agreement shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right.
     SECTION 5.3. Full Force and Effect; Limited Waiver. Without limiting the
generality of Section 5.1, except as expressly amended hereby, all of the
representations, warranties, terms, covenants, conditions and other provisions
of the Loan Agreement shall remain unchanged and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms.
Without limiting the generality of Section 5.1, the amendments set forth herein
shall be limited precisely as provided for herein to the provision expressly
amended herein and shall not be deemed to be amendments to, waivers of, consents
to or modifications of any other term or provision of the Loan Agreement or of
any transaction or further or future action on the part of Borrower which would
require the consent of the Lenders under the Loan Agreement.
ARTICLE VI
MISCELLANEOUS
     SECTION 6.1. Compliance Certificate. In the event that the Second Amendment
Effective Date occurs, the form of Compliance Certificate for the Fiscal Year
2008 that is required to be delivered on or before April 15, 2009 may qualify
the Material Adverse Effect representation by reference to general economic
conditions.
     SECTION 6.2. Representations and Warranties. The Borrower represents and
warrants the following:
     (a) after giving effect to this Amendment, no Default or Event of Default
is continuing;
     (b) after giving effect to this Amendment, the representations and
warranties contained in Article 4 of the Loan Agreement are true and correct on
and as of the

13



--------------------------------------------------------------------------------



 



Second Amendment Effective Date as though made on that date (or, if stated to
have been made as of an earlier date, was true and correct as of such earlier
date); and
     (c) this Amendment has been duly authorized by Borrower and Detroit, there
is no action pending or any order, judgment, or decree in effect that is likely
to restrain, prevent, or impose materially adverse conditions upon the
performance by Borrower, Detroit, or any of Borrower’s Subsidiaries under the
Loan Agreement or any of the other Loan Documents, and this Amendment
constitutes the valid, binding and enforceable obligation of Borrower and
Detroit in accordance with its terms, except as enforcement may be limited by
Debtor Relief Laws, Gaming Laws or equitable principles relating to the granting
of specific performance and other equitable remedies as a matter of judicial
discretion; and
     (d) The execution, delivery and performance by each of Borrower and Detroit
of this Amendment do not and will not conflict with, or constitute a violation
or breach of, or result in the imposition of any Lien upon the property of
Borrower, Detroit, or any other of Borrower’s Subsidiaries, by reason of the
terms of (i) any contract, mortgage, lease, agreement, indenture, or instrument
to which Borrower, Detroit, or any of Borrower’s Subsidiaries is a party or
which is binding upon it, (ii) any requirement of law applicable to any
Borrower, Detroit, or any of Borrower’s Subsidiaries, or (iii) the certificate
or articles of incorporation or by-laws or the limited liability company or
limited partnership agreement, or analogous organizational document, of any
Borrower, Detroit, or any of Borrower’s Subsidiaries.
     SECTION 6.3. Loan Document. This Amendment is a Loan Document and shall
(unless otherwise expressly indicated herein) be construed, administered and
applied in accordance with all of the terms and provisions of the Loan
Agreement, including Article 1 thereof.
     SECTION 6.4. Reaffirmation of Obligations. Each of Borrower and Detroit
hereby acknowledges that the Loan Documents (as amended by this Amendment) and
the Obligations constitute the valid and binding Obligations of Borrower and
Detroit enforceable against Borrower and Detroit in accordance with their
respective terms, and each of Borrower and Detroit hereby reaffirms its
Obligations under the Loan Documents (as amended by this Amendment) (and, as to
Detroit, its liability is limited to that portion of the Obligations which are
actually borrowed or received by Detroit). Administrative Agent’s and any
Lender’s entry into this Agreement or any of the documents referenced herein,
Administrative Agent’s and any Lender’s negotiations with any party with respect
to any Loan Document, Administrative Agent’s and any Lender’s acceptance of any
payment from Borrower, Detroit, any Guarantor or any other party of any payments
made to Administrative Agent or any Lender prior to the date hereof, or any
other action or failure to act on the part of Administrative Agent or any Lender
shall not constitute (a) a modification of any Loan Document (except to the
extent of the specific amendments contained herein), or (b) except for as set
forth herein, a waiver of any Default or Event of Default under the Loan
Documents, or a waiver of any term or provision of any Loan Document.

14



--------------------------------------------------------------------------------



 



     SECTION 6.5. Estoppel. To induce the Administrative Agent and Lenders to
enter into this Agreement and to induce the Administrative Agent and Lenders to
continue to make advances to Borrowers under the Credit Agreement, each Borrower
and each Guarantor hereby acknowledges and agrees that, other than the Specified
Alleged Breach, (if such Specified Alleged Breach constitutes a Default), as of
the date hereof, there exists no Default or Event of Default and no right of
offset, defense, counterclaim or objection in favor of Borrower, Detroit or any
Guarantor as against the Administrative Agent or any Lender with respect to the
Obligations.
     SECTION 6.6. Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and to the Loan Agreement and
their respective successors and permitted assigns.
     SECTION 6.7. Execution in Counterparts. This Amendment may be executed by
the parties hereto in several counterparts, each of which shall be an original
and all of which shall constitute together but one and the same agreement.
     SECTION 6.8. Integration. This Amendment represents the agreement of the
Borrower, Detroit, the Administrative Agent and each of the Lenders (through the
Requisite Lenders’ consenting hereto) with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.
     SECTION 6.9. Governing Law and Waiver of Jury Trial. The terms of
Sections 11.17 (Governing Law) and 11.28 (Jury Trial Waiver) of the Loan
Agreement are incorporated herein as though set forth in full.

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

                  MGM MIRAGE,     a Delaware corporation
 
                By:   /s/ John M. McManus                   Name: John M.
McManus         Title: Assistant Secretary
 
                MGM GRAND DETROIT, LLC,     a Delaware limited liability company
 
                By:   MGM Grand Detroit, Inc.,         Managing Member
 
           
 
      By:   /s/ John M. McManus
 
           
 
          Name: John M. McManus
 
          Title: Assistant Secretary
 
                BANK OF AMERICA, N.A.,     as Administrative Agent
 
                By:   /s/ John W. Woodiel III                   Name: John W.
Woodiel III         Title: Senior Vice President

